CLARK, J.
Walter N. Smith, a prisoner, in the custody of the Florida Department of Corrections, appeals the trial court’s final order denying the writ of habeas corpus and dismissing his petition as moot. Appellant’s petition was filed in the circuit court in July, 2009, challenging his retention in close management status within Florida State Prison. However, attached to its responsive pleading, the Department of Corrections submitted evidence showing that in August, 2009, Appellant was removed from close management status and transferred to another correctional facility where close custody is not a classification option.
On appeal, Smith asserts that the trial court erred in deeming his petition moot because his custody classification is capable of repetition yet evading judicial review, and because he continues to suffer adverse legal consequences from his former classification. See Martinez v. Singletary, 691 So.2d 537 (Fla. 1st DCA 1997).
Because the facts of this case distinguish it from Martinez v. Singletary, the trial court proceedings did not qualify for the exceptions to the mootness doctrine set out in that opinion. Unlike Martinez, Appellant’s close management classification was not temporarily suspended while he was transferred for treatment with the expectation that he would return to his original facility and custody status without further proceedings. Also unlike Martinez, Appellant is serving a life sentence, which precludes the prospects of gain-time and supervised release which might be collaterally affected by Appellant’s classification record. See § 944.275(2)(a), Fla. Stat.; Tal-Mason v. State, 700 So.2d 453 (Fla. 4th DCA 1997).
The trial court’s final order was not erroneous and is therefore AFFIRMED.
KAHN and LEWIS, JJ., concur.